BROWN, District Judge.
The attorney l’or the bankrupt in a voluntary proceeding applies for an allowance for counsel fee out of the assets under Bankr. Act, § 64b, subd. 3. The schedules showed no assets. The case presented no difficulties except those of the bankrupt's own creating and the specifications in opposition to the discharge were not followed up, and the discharge was finally granted by default. It further appears by the opposing affidavits that the brother of the bankrupt paid to the attorney a sum exceeding what in such a case would ordinarily he allowed by the court in addition to disbursements (In re Kross [D. C.] 96 Fed. 816); and that the only *84assets now in the trustee’s hands are those recovered by the trustee through an action to set aside prior fraudulent conveyances by the bankrupt. The permissive authority given to the court by section 64 to allow a reasonable attorney’s fee would be misapplied in granting the application under such circumstances. Assets recovered from fraudulent transfers of the bankrupt ought not to be depleted for his benefit.
The motion is denied.